ON MOTION FOR REHEARING.
Appellant (and amicus curiae) says that the opinion herein is inconsistent because it states that the attractive nuisance doctrine is applicable only to "inherently dangerous and inherently attractive objects," but applies it to an iron beam which is not an inherently dangerous instrumentality. However, we ruled that an object might be "inherently dangerous" either because of danger inhering in the instrumentality itself, or inhering in the condition in which it was left, at all times during the existence of the instrumentality or the condition which caused the injury. In other words, to make the doctrine applicable, where the condition, in which the instrumentality is left, is the cause of injury, it must be a condition which is so dangerous at all times that, without the concurrence of any *Page 1238 
casual or collateral negligence of third persons to increase the danger at or near the time of the injury, it should reasonably be anticipated as likely to cause injury to children playing there unless special precautions are taken to prevent it. Certainly that is just what is true of a turntable. It is only inherently dangerous if left in a certain condition: Namely, unlocked so that it can be moved by children. If locked so that they could not move it, then it could not be held to be an inherently dangerous instrumentality. It would not explode if children touched it, nor would it poison them, nor would it give them and electric shock, nor turn over on them and crush them as this I-beam did. Therefore, it is the inherently dangerous condition of a turntable that is the basis of the turntable doctrine of liability.
We have not here made "casual or collateral negligence of others with respect to (this beam) under particular circumstances" the basis of liability herein. On the contrary, we held that it was the inherently dangerous condition (existing for months at least) of a very heavy beam, making it so unstable that it would move and rock even when very small children got on it. We see no distinction between a ponderous object of this kind which children can move, so that moving will cause it to turn over and crush them, and a turntable which they can move so that moving will cause it to turn against them and crush them. Appellant says the distinction we suggest between ordinary sticks of lumber (and other things they mention) and this heavy iron beam is a distinction without a difference. This is, of course, not the only distinguishing feature between this case and Kelly v. Benas, supra. However, concerning a similar contention, the United States Supreme Court once said: "Things do not have to be in broad contrast to have different practical and legal consequences. Actions take estimation from degrees, and of this life and law are replete with examples." [Industrial Accident Commission v. Davis, 259 U.S. 182, 42 Sup. Ct. 489, 66 L. Ed. 888.]
The motion for rehearing is overruled.